IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


SARAH L. SWANSON,

             Appellant,

 v.                                                   Case No. 5D15-2901

LOLITA M. BEILMAN,

             Appellee.

________________________________/

Opinion filed May 12, 2017

Appeal from the Circuit Court
for Brevard County,
Charles M. Holcomb, Judge.

Charles W. Hall, DeeAnn J. McLemore and
Mark D. Tinker, of Banker Lopez Gassler
P.A., St. Petersburg, for Appellant.

Marjorie Gadarian Graham, of Marjorie
Gadarian Graham, P.A., Palm Beach
Gardens    and    Douglas R.  Beam,
Melbourne, for Appellee.

PER CURIAM.

      Sarah L. Swanson appeals the trial court’s order granting a new trial on damages

after she rejected an additur in a personal injury lawsuit arising from an automobile

accident. We affirm. However, because the jury found the plaintiff below, Lolita M.

Beilman, did not sustain a permanent injury, the new trial shall be limited to economic

damages only. See § 627.737(2), Fla. Stat. (2010).
     AFFIRMED.


ORFINGER, TORPY and EVANDER, JJ., concur.




                                   2